Dismissed and Opinion Filed January 29, 2018




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-17-01366-CV

                  NATIONAL JUDGMENT RECOVERY CENTER, L.P.
                 AS ASSIGNEE OF UNIFUND CCR PARTNERS, Appellant
                                      V.
                             MICHAEL LOYA, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-05-10049-E

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
       In its notice of appeal, appellant states it is appealing the trial court’s “August 31, 2017

denial of its Application for Writ of Scire Facias.” By letter dated December 28, 2017, the Court

questioned its jurisdiction over this appeal as the clerk’s record did not contain a signed order on

the application for writ of scire facias. We instructed appellant to file, by January 9, 2018, a letter

brief addressing our concern and cautioned that failure to do so may result in dismissal of the

appeal without further notice. As of today’s date, appellant has not filed a response.

       Generally, this Court has jurisdiction only over appeals from final judgments and certain

interlocutory orders as permitted by statute. See Lehmann v. Har-Con Corp., 39 S.W.3d 191,

195 (Tex. 2001). A final judgment is one that disposes of all pending parties and claims. Id.
Appellate timetables run from the date the appealable order or judgment is signed. See TEX. R.

APP. P. 26.1.

       The record before this Court does not contain a final judgment or other appealable order.

Without a judgment or other appealable order, there is nothing for this Court to review.

Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE




171366F.P05




                                              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

NATIONAL JUDGMENT RECOVERY                         On Appeal from the County Court at Law
CENTER, L.P. AS ASSIGNEE OF                        No. 5, Dallas County, Texas
UNIFUND CCR PARTNERS, Appellant                    Trial Court Cause No. CC-05-10049-E.
                                                   Opinion delivered by Chief Justice Wright.
No. 05-17-01366-CV        V.                       Justices Evans and Brown participating.

MICHAEL LOYA, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee MICHAEL LOYA recover his costs of this appeal from
appellant NATIONAL JUDGMENT RECOVERY CENTER, L.P. AS ASSIGNEE OF
UNIFUND CCR PARTNERS.


Judgment entered January 29, 2018.




                                             –3–